UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1422


KENNETH MYERS,

                    Plaintiff - Appellant,

             v.

GENERAL MOTORS, Detroit Michigan,

                    Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:17-cv-00122-GMG-RWT)


Submitted: August 16, 2018                                        Decided: August 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Kenneth Myers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Myers seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation and dismissing without prejudice Myers’ civil complaint for

failure to state a claim. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-47 (1949). Because Myers may remedy the identified deficiencies in his initial

complaint through the filing of an amended complaint, we conclude that the order Myers

seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015); Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

       Accordingly, we deny leave to proceed in forma pauperis, dismiss the appeal for

lack of jurisdiction, and remand the case to the district court with instructions to allow

Myers to file an amended complaint. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                          DISMISSED AND
                                                                             REMANDED




                                             2